Morton, J.
The motion to quash was rightly overruled. The allegation in the indictment that the defendant had fraudulently converted the property to her own use was a sufficient allegation, if one was necessary, that she had not fully performed the trust nor kept the money safely. It was unnecessary to allege a demand for the return of the money. Commonwealth v. Tuckerman, 10 Gray, 173. Commonwealth v. Hussey, 111 Mass. 432.
The jury found that of the one thousand dollars deposited in the Danvers Savings Bank five hundred was the property of Mary Mooney and five hundred of Jane Mooney. This finding must be taken as meaning that Jane and Mary were jointly interested as owners to the extent of five hundred dollars each in the deposit. Although the deposit stood in the .name of Jane, it would have been competent for the bank to show in an action by Jane to recover the whole of it that five hundred dollars belonged to Mary, and that in depositing it she acted as the agent of Mary. McCluskey v. Provident Institution for Savings, 103 Mass. 300. Brabrook v. Boston Five Cents Savings Bank, 104 Mass. 228, 233. It was also competent for the jury to find that the money was withdrawn with the consent of Jane, and that, when it was finally given by Mary to the defendant, it was received by her as the property of the two sisters, to be kept by her for them as their agent or bailee. The fact that the defendant after-wards deposited it in the Salem Savings Bank was immaterial,' as was also the fact that the money which was eventually converted by her to her own use did not consist of the identical bills which she had deposited. “ The change of one parcel of. bank bills for another parcel, or for their equivalent value in any species of currency, can have no effect upon the rights of the *323parties in relation to the question of ownership.” Commonwealth v. Tuckerman, 10 Gray, 173, 196. There was evidence on which the jury could properly find that the property which the defendant converted was the property of Jane and Mary Mooney, and that she embezzled the same. Exceptions overruled.